Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-23 are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-15, drawn to a speaker system with particular mounting clamp or mounting brackets, classified in H04R1/026.
II. Claims 16-23, drawn to a speaker system with particular light emitting diodes arranged along a side of the speaker system and a controller for changing colors emitted by the light emitting diodes, classified in H04R1/028.           
            The inventions are independent or distinct, each from the other because:  Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as without particular light emitting diodes arranged along a side of the speaker system and a controller for changing colors emitted by the light emitting diodes.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is 
            Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:          
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US20130301861) in view of Cotta, SR. et al. (US 20130329413).
              Regarding claim 1, Ho at al., according to Figs. 1-8, discloses a speaker system comprising: a linear array of speakers (see speakers 107 shown Fig. 1 or 2) arranged side by side; a housing encasing a backside of the linear array of speakers (see Figs. 1 which shows a housing to encase a backside of the linear array of speakers 107).  
              However, Ho et al. fails to disclose the use of a pipe-mounting clamp coupled to the housing for mounting the speaker system, as further recited in claim 1.
               Cotta et al., according to Figs. 1-12, in order to provide a mounting system with sufficient stability and secure for holding an elongated housing support structure and easily to position the elongated housing support structure (paragraphs 0010 and 0011), teaches the use of: a pipe-mounting clamp (see mounting mean 48 in Figs. 1-8) comprising an upper part (56) and a lower part (54) coupled to the housing (32) for mounting the housing to a surface.     
              Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of Ho et al. by providing the pipe-mounting clamp coupled to the housing, as taught by Cotta et al., for holding the speaker housing or speaker system (100) of Ho et al. in order to obtain an alternative speaker system being capable 
                Regarding claim 2, see Fig. 7 or 8 of Ho et al. which further teaches the speaker system comprising a control panel (713 or 811) having a user interface (see control elements such as channel up/down; volume up/down, stereo effects and/or woofer effects) facing in a same direction as the front sides of the speakers (see paragraphs 0040 and 0042).
               Regarding claim 3, see mounting mean 48 in Fig. 1 of Cotta et al. as  the pipe-mounting clamp is one of two pipe- mounting clamps (48) that are coupled to opposing lateral sides of the housing (see Fig. 1 which shows two mounting means 48 coupled to opposing lateral sides of the housing 32).       
              Regarding claim 5, Ho et al. and Cotta, SR. et al., in combination, teach all of limitations recited in the instant claimed invention (see the rejection applied to claim 1 above) except for the use of each of speakers comprising a diameter of 4 inches or less.   However, using the speaker that has a diameter of 4 inches or less for each speaker in sound bar of Ho et al. is not considered as an ordinary matter of the invention, but just a matter of changing size to one of ordinary skill in the art since Ho et al. and Cotta, SR. et al., in combination, do teach all of structural limitations recited in the instant claimed invention.  Therefore, using speaker having a diameter of 4 inches or less for the speakers is a mere change in the size of a component and it would have been obvious to one of ordinary skill in the art the time the invention was effectively filed because changing in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955) and in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. and Cotta, SR. et al. as applied to claims 1 and 3 above, and further in view of Adams et al. (US 8,796,930).       
              Ho et al.  and Cotta, SR. et al., in combination, teach all of limitations recited in the instant claimed invention (see the rejection applied to claim 1 above).  Cotta et al. also teaches the use of a power cord (see cord 36 in Figs. 2-4) extending from the housing, but not from one of the opposing lateral sides of the housing, as recited in claim 4.
             Adams et al, according to Fig. 1, teaches the use a power cord (18) extending from one of the opposing lateral sides of the housing (12) and using to connected to a power source so that the housing can be to rotated or adjusted to a desire angle by the user easier. 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide or rearrange the power cord extending from one of the opposing lateral sides of the housing of Ho et al. modified by Cotta et al. based on the teaching of Adams et al. in order to obtain an alternative embodiment having a power cord provided/arranged at a position that is easy to connected to the power source or allows the housing to be rotated or adjusted by the user easier due to the rearranging of the power cord at the lateral side of the housing.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. and Cotta, SR. et al. as applied to claim 1 above, and further in view of Thompson (US 3,927,402).
            Regarding claim 6,  Ho et al.  and Cotta, SR. et al., in combination, teach all of limitations recited in the instant claimed invention (see the rejection applied to claim 1 above) except for the use of light emitting diodes arranged along aside of the speaker system comprising a front side of the linear array of speakers.  

            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide and arrange a plurality of light emitting diodes or LEDs along aside of the speaker system of Ho et al. modified by Cotta et al. based on the teaching of Thompson in order to easily recognize whether or not the volume of the speaker is proper by observing the intensity of the emitted light or LEDs at the speakers. 
             Regarding claim 15, the combination of Ho et al, Cotta et al and Thomson, discloses all of limitations of this claimed invention (see the rejection applied to claim 6 above)  except for the use of light emmting diodes which comprise  one or more packages of red, green and blue light emitting diodes.  However, using the light emmting diodes of different colors including red, green and blue light emitting diodes is not considered as an ordinary matter of the invention, but just a matter of design choice to one having ordinary skill in the art because as disclosed by Thompson the plurality of light emmting diodes with different brightness can be used for visually observing to determine the sound level of the speakers (column 3, lines 32-45),
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of Ho et al. modified by Cotta et al and Thomson by choosing the light emmting diodes of different colors including red, green and blue light emitting diodes for emitting different brightness so that they can be visually observing to determine the sound level of the speakers, and such modification would be an obvious matter of design choice within the skill of the art at the time the invention was effectively filed.

Claims 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US20130301861) in view of Cotta, SR. et al. (US 20130329413) and further in view of Adams et al. (US 8,796,930).       
             Regarding claim 7, Ho at al., according to Figs. 1-8, discloses a speaker system comprising: a linear array of speakers (see speakers 107 shown Fig. 1 or 2) arranged side by side; a housing encasing a backside of the linear array of speakers (see Figs. 1 which shows a housing to encase a backside of the linear array of speakers 107).  
             However, Ho et al. fails to disclose the use of mounting brackets arranged along opposing lateral sides of the housing for mounting the speaker system to a surface, as recited in claim 7.
             Cotta et al., according to Figs. 1-12, in order to provide a mounting system with sufficient stability and secure for holding an elongated housing support structure and easily to position the elongated housing support structure (paragraphs 0010 and 0011), teaches the use of: mounting brackets (see mounting mean 48 in Figs. 1-8) arranged along opposing lateral sides of the housing (32) for mounting the housing to a surface.     
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of Ho et al. by providing the pipe-mounting clamp coupled to the housing, as taught by Cotta et al., for holding the speaker housing or speaker system (100) of Ho et al. in order to obtain an alternative speaker system being capable of supporting/mounting the speaker housing with sufficient stability, secure and easily to position or adjust.

             Adams et al, according to Fig. 1, teaches the use a power cord (18) extending from one of the opposing lateral sides of the housing (12) and using to connected to a power source so that the housing can be to rotated or adjusted to a desire angle by the user easier. 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide or rearrange the power cord extending from one of the opposing lateral sides of the housing of Ho et al. modified by Cotta et al. based on the teaching of Adams et al. in order to obtain an alternative embodiment having a power cord provided/arranged at a position that is easy to connected to the power source or allows the housing to be rotated or adjusted by the user easier due to the rearranging of the power cord at the lateral side of the housing.
             Regarding claim 8, see Fig. 3 or 4 of Cotta et al. which discloses the mounting brackets (mounting mean 48) that are pipe-mounting clamps.
             Regarding claim 9, see Fig. 7 or 8 of Ho et al. which further teaches the speaker system comprising a control panel (713 or 811 to control channel up/down; volume up/down, stereo effects and/or woofer effects) arranged along a side of the speaker system comprising a front sides of the linear array speakers (see paragraphs 0040 and 0042).
             Regarding claim 10,  Ho et al., Cotta, SR. et al. and Adams et al., in combination, teach all of limitations recited in the instant claimed invention (see the rejection applied to claim 7 above) except for the use of each of speakers comprising a diameter of 4 inches or less.   However, using the speaker that has a diameter of 4 inches or less for each speaker in sound bar of Ho et al. is not considered as an ordinary matter of the invention, but just a matter of changing size to one of 
             Regarding claim 14, see Figs. 3, 4 and 6-8 which discloses the mounting brackets having two engaging members 54 and 56 which are allowed the user to rotate or adjust the mounting bracket to a desired degree ( paragraph 0052) which is capably to include 180 degree as recited in this claim due to the use of  360 degree clamping engagement of the upper and lower engaging members 54 and 56.
9.	Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US20130301861) in view of Cotta, SR. et al. (US 20130329413) and Adams et al. (US 8,796,930) as applied to claim 7 and further in view of Thompson (US 3,927,402).
             Regarding claims 11 and 12, Ho et al., Cotta, SR. et al. and Adams et al., in combination, teach all of limitations recited in the instant claimed invention (see the rejection applied to claim 7 above) except for the use of light emitting diodes arranged along aside of the speaker system comprising a front side of the linear array of speakers.  
            Thompson, according to Figs. 1 and 2, in order to recognize  virtually operation of the plurality of speakers responding to audio input, teaches the use of light emitting diodes or LEDs (14) arranged  along aside of the speaker system (10) comprising a front side of the speaker (see Fig. 1) and powered by using wires 30 and  38.

            Regarding claim 13, the combination of Ho et al, Cotta et al., Adam et al. and Thomson, discloses all of limitations of this claimed invention (see the rejection applied to claims 11-12 above)  except for the use of light emmting diodes which comprise  one or more packages of red, green and blue light emitting diodes.  However, using the light emmting diodes of different colors including red, green and blue light emitting diodes is not considered as an ordinary matter of the invention, but just a matter of design choice to one having ordinary skill in the art because as disclosed by Thompson the plurality of light emmting diodes with different brightness can be used for visually observing to determine the sound level of the speakers (column 3, lines 32-45),
            Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the speaker system of Ho et al. modified by Cotta et al., Adam et al. and Thomson by choosing the light emmting diodes of different colors including red, green and blue light emitting diodes for emitting different brightness so that they can be visually observing to determine the sound level of the speakers, and such modification would be an obvious matter of design choice within the skill of the art at the time the invention was effectively filed.          
                                                              Terminal Disclaimer
The terminal disclaimer filed on 10/28/2020 has been reviewed and is accepted/approved.  The terminal disclaimer has been recorded.
 Response to Arguments
In response to Applicant's arguments filed 10/28/2020 with respective to the double patenting rejection applied to claims 1-3 and 6,  since a proper terminal disclaimer has been filed and approved, the double patenting rejection applied to claims 1-3 and 6 is hereby withdrawn. 
In response to Applicant's arguments filed 10/28/2020 with respective to the 103 rejection applied to claims 1-3 and 5,  Applicant should note that the claimed inventions as presently recited in claims 1-3 and 5 have nothing related to where the speaker system is mounted, nothing related to the speaker system mounted to the vehicle or nothing related the speaker system associated with the vehicle; therefore, all the problems of the sound bar associated with the vehicle, which Applicant assumes to be happened, as pointed out in the arguments, cannot be read into the claims nor used as the reason  for the purpose of avoiding the prior art.  Applicant also should note that  employing the pipe mounting clamp as taught by Cotta et al. in the sound bar of Ho et al. does mean the sound bar has to be mounted in the vehicle, but due to its mounting stability, security and/or adjustable, and the sound bar of Ho et al. is not limited to where it would be mounted.
            Therefore, due to the broadest presentation of the claimed languages recited in claims 1-3 and 5, the combination of Ho et al. and Cotta et al. does include all of features/limitations recited in claims 1-3 and 5 as clearly pointed in the in the 103 rejection, set for the in this Office action.
             In response to Applicant's arguments filed 10/28/2020 with respective to the 103 rejection applied to claim 7,  as similar to the response applied to claim 1 above, Applicant should note that the claimed invention as presently recited in claim 7 does not include anything related to the weight and size of the speaker system associated with the mounting brackets;  therefore, all the problems related to the weight and size of the sound bar associated with the mounting brackets, which Applicant thinks to be happened, as pointed out in the arguments, cannot be read into the claims 
             Applicant also argues that Adam does not teach a power cord extending from the body 12 of the light system, but extending from an adjunct attached to the body.
             In response, Applicant’s attention is drawn to Fig. 1 and column 4, lines 2-4, which discloses body 12 coupled to a power cable 18 which is used to connect the LED lamp 10 to an outside, and as shown in Fig. 1, the power cable 18 is extending from the body 12 to the outside via an adjunct attached to the body in order to give a user the ability of adjustment .  Clearly, Adam does teach the use of the power cord extending from the body 12 of the light system.  Accordingly,  the combination of Ho et al, Cotta et al and Adams et al. does include all of features/limitations recited in claim 7, as clearly pointed out in the 103 rejection, set for the in this Office action.
            Applicant further argues that Thomson fails to teach or suggest the system having mounting bracket or a power cord.  As such, Thompson does not provide any teaching to modify Ho, Cotta and/or Adam  to create the speaker system.
             In response, Applicant should note that Applicant cannot attach reference individually while the rejection is based on a combination of references. As clearly pointed out in the 103 rejection, set forth in this Office action, the mounting bracket is disclosed by Cotta and/or the power cord is taught by Adam.   Accordingly, the combination of Ho, Cotta,  Adam  and Thomson does teach all of limitations recited in claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/THANG V TRAN/Primary Examiner, Art Unit 2688